UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7006



KEVIN SMITH, a/k/a Bar-None-Royal Blackness,

                                           Plaintiff - Appellant,

         versus


RICHARD ROUSE; TERRELL CANNON, SR.; T. HALL;
VAUGHN JACKSON; BOBBY RUTHERFORD; LAURIE
BESSINGER,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-96-1900-0-23BD)


Submitted:   January 27, 1998            Decided:   April 20, 1998


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint for failure to exhaust administra-

tive remedies as frivolous under 28 U.S.C.A. § 1915(e)(2)(B)(i)

(West Supp. 1997). The district court properly required exhaustion

of administrative remedies under 42 U.S.C.A. § 1997e(a) (West Supp.
1997). Because Appellant did not demonstrate to the district court

that he had exhausted administrative remedies, the court's dis-

missal of the action was not an abuse of discretion. We therefore

affirm the district court's order but modify it to reflect that the
dismissal is without prejudice to Appellant's right to refile the

action after exhaustion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                2